Citation Nr: 1434459	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-41 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for left hip overuse, compensatory gluteus medius strain, with degenerative changes.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In March 2013, the Board remanded this matter for further development.  In February 2014, the Board granted claims for an increased rating for a lumbar spine disability and a right hip disability, as well as granted a total disability rating based on individual unemployability (TDIU).  It remanded the current left hip claim for additional action.  

In a February 2014 rating decision, the Agency of Original Jurisdiction (AOJ) implemented the grants made by the Board in the February 2014 decision, including the one for TDIU.  The United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a TDIU, where the Veteran claims that his service-connected disability prevents him from working.  In the present case, the Veteran has claimed to be unemployable.  However, as TDIU has already been granted, that matter is not a part of the current claim.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issues on appeal.  


FINDING OF FACT

For the entire appeal period, the Veteran's left hip disability was manifested by intermittent pain and extension limited to 5 degrees, but not limitation of thigh flexion to 15 degrees or less, ankylosis, a flail joint, or femur impairment.  
CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5003-5251 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a (pre-rating) April 2009 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records relevant to the left hip disability claim have been obtained and considered.  The Veteran has not identified any additional, outstanding records   that have not been requested or obtained.   Furthermore, consistent with the March 2013 and February 2014 Board remands, the Agency of Original Jurisdiction (AOJ) has obtained outstanding VA medical records and new VA examinations for rating purposes, the most recent of which was in April 2013.  The AOJ also issued a supplemental statement of the case considering all evidence of record in May 2014.  

As to the April 2013 VA examination, neither the Veteran nor his representative has alleged that the examination was inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected left hip disability, as it includes an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria. Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Increased Rating Law

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, traumatic arthritis is rated as degenerative arthritis that in turn is rated based upon the nature and extent of any limitation of motion. If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned. With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5251, thigh extension limited to 5 degrees warrants a 10 percent disability rating.  Id.

Under Diagnostic Code 5252, a 10 percent disability rating is assigned for flexion of the thigh limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5252. For the next higher 20 percent disability rating there must be limitation of flexion to 30 degrees. Id.

Under Diagnostic Code 5253, where there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees; or there is limitation of abduction and cannot cross legs, a 10 percent rating is assigned. Where there is a limitation of thigh abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5253.

Muscle Group XVII pertains to the pelvic girdle group 2 - gluteus maximus, gluteus medius, and gluteus minimus. The functions of those muscles are extension of the hip; abduction of thigh, elevation of opposite side of pelvis; tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XIV in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia; and flexion of the hip.  The criteria for Diagnostic Codes 5317 provide for a 0 percent rating for slight impairment of the affected muscle group. Additionally, those diagnostic codes direct that a 10 percent rating is warranted if impairment of the muscle group is moderate; a 20 percent rating is warranted if impairment of the muscle group is moderately severe; and a 30 percent rating is warranted if impairment of the muscle group is severe. 38 C.F.R. § 4.73, Diagnostic Codes 5317.


III.  Factual Background

In an October 2002 rating decision, the AOJ initially granted service connection for overuse, compensatory gluteus medius strain, left hip, with degenerative changes, with a 20 percent disability rating under Diagnostic Code 5010-5255.  The Veteran filed this current increased rating claim in April 2009.

VA medical records generally document complaints of, or treatment for, multiple disorders, including hip pain.  However, those records do not generally contain findings for rating purposes.  For example, a December 2008 VA medical record documents that the Veteran complained of hip pain, controlled with Ibuprofen and stretch exercises.  

During an April 2009 VA examination, the Veteran reported pain, but denied left hip deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, subluxation, locking episodes, effusions and other symptoms.  

The April 2009 VA examiner found a normal gait and left hip pain at rest.  Range of motion was of flexion of 0 to 70 degrees, extension of 0 to 30 degrees, and abduction of 0 to 30 degrees.  The Veteran was able to cross the left leg over right and could perform toes out.  There was no objective evidence of pain with active motion, but there was pain following repetitive motion.  There were also no additional limitations after three repetitions of range of motion or ankylosis.  

In September 2010, the Veteran underwent another VA examination.  The Veteran reported that he had pain to the left hip prior to a 1995 surgery, but that he no longer had left hip pain.  The VA examiner made no further findings regarding the left hip.  

In April 2013, the Veteran received another VA examination.  The VA examiner found degenerative joint disease of the left hip.  The Veteran reported that he had not sought any specific medical care for the left hip, but that he did take anti-inflammatory medications for severe pain.  He also reported constant soreness and aching pain to the hip and gluteal area and bilateral hip pain, but intermittent tightness from his chronic gluteus medius strain.  He further claimed that his bilateral hips interfered with activities of daily living, including picking up objects on the floor and needing to change positions.  

The April 2013 VA examiner reported flexion to 90 degrees (80 degrees with pain) and extension to 5 degrees (with pain at 5 degrees).  There was no abduction lost beyond 10 degrees, no adduction limited such that the Veteran could not cross legs and no rotation limited such that the Veteran could not toe-out more than 15 degrees.  Internal and external rotation was from 0 to 30 degrees (pain at 20 following repetition).  Abduction and adduction was from 0 to 30 degrees (pain at 20 degrees with repetition).  Following repetitive use testing, there was 90 degrees of flexion and 5 degrees or more extension, but no abduction lost beyond 10 degrees or limitation on ability to cross legs.

The April 2013 VA examiner found less movement than normal, excess fatigability, pain on movement and interference with sitting, standing and/or weight-bearing.    There was also localized tenderness or pain on palpation.  Muscle strength was normal.  There was no ankylosis, malunion or nonunion of the femur.  The examiner also noted radiologic evidence of enthesopathy (a degenerative inflammatory condition) of the left greater trochanter without evidence of misalignment; the femur was otherwise normal.  

The April 2013 VA examiner also diagnosed a gluteus medius strain of Muscle Group XVII, pelvic girdle muscles.  There was no penetrating muscle injury, non-penetrating muscle injury, or retained metallic fragment.  The VA examiner found no severe damage to the muscle group such that the Veteran would be unable to rise from a seated ND stooped position and he maintained postural stability without assistance.  The VA examiner found consistent loss of power, lowered threshold of fatigue, fatigue-pain.  There was occasional uncertainty of movement.

The Veteran, his spouse and his friend have submitted lay statements generally noting pain and reduced flexibility.   

IV. Analysis

The Veteran contends that his service-connected left hip disability is more severe than indicated by his current 10 percent disability rating, under Diagnostic Code 5010-5255.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In the instant case, the Board notes that the Veteran left hip disability characterized as left hip overuse, compensatory gluteus medius strain, with degenerative changes, rated under Diagnostic Code 5010-5255 for femur impairment.    However, for the below reasons, the Board finds that the left hip disability is more appropriately rated under Diagnostic Code 5003-5251, for limitation of extension.  

The Board initially notes that the RO appears to have rated the Veteran under Diagnostic Code 5010 for traumatic arthritis.  No medical evidence of record documents a diagnosis of traumatic arthritis.  Therefore, rating the Veteran under Diagnostic Code 5010 is not warranted. 

However, the evidence does show that the Veteran has degenerative arthritis, established by X-ray evidence, such that a rating under Diagnostic Code 5003 for degenerative arthritis could be applicable.  Under those criteria, arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned.

The Veteran has demonstrated some limitation of motion of the hip.  The April 2013 VA examiner found that the extension was limited to 5 degrees.  Thus, a 10 percent rating under Diagnostic Code 5251 (limitation of extension) is warranted.  The Board thus finds that the Veteran is appropriately rated under Diagnostic Code 5003-5251, with a 10 percent disability rating.  As will be explained later in this decision, a disability rating under Diagnostic Code 5255 (femur impairment) is not warranted.

A disability rating in excess of 10 percent, however, is not warranted.  A 10 percent rating is the maximum possible under Diagnostic Code 5251 (limitation of extension).  Furthermore, although higher ratings are possible under the other diagnostic codes for the hip, the left hip disability does not warrant ratings under those codes.  

The Veteran has flexion of over 45 degrees.  (April 2009 and April 2013 VA examinations). Thus, a compensable rating under Diagnostic Code 5252 (limitation of flexion) is not warranted.  Similarly, limitation of abduction was not lost beyond 10 degrees.  (April 2009 and April 2013 VA examinations).  Also, there was no abduction lost beyond 10 degrees or limitation on ability to cross legs. (April 2013 VA examination).  As such, a compensable rating under Diagnostic Code 5253 under impairment of thigh is not warranted.  

The April 2013 examiner also noted that there was no left hip flail joint, femur impairment of fracture or malunion, or ankylosis.  Thus, ratings under Diagnostic Code 5254 (hip, flail joint), Diagnostic Code 5255 (impairment of femur), or Diagnostic Code 5250 (hip ankylosis) are not warranted.  The Board notes that as the Veteran does not have impairment of the femur, consideration of the Veteran's disability under Diagnostic Code 5255 for femur impairment is not appropriate.  The Veteran is more appropriately rated under Diagnostic Code 5251 for limitation of extension, which is demonstrated by the record, as explained above.

The Board finds that the Veteran's limitation of motion of the left hip disability is manifested by extension of at worst 5 degrees and flexion at worst that was still well over 45 degrees, even after repetitive motion and in consideration of pain. In this regard, the Board has specifically considered the Court's holdings in DeLuca, supra, and Mitchell, supra; however, the evidence fails to show that such symptoms result in functional loss of flexion of 45 degrees or more.  As such, the Veteran is not entitled to a compensable rating under Diagnostic Code 5252 for his left hip disability.  A 10 percent disability rating is the maximum one possible under Diagnostic Code 5251 for limitation of extension.

The Board has also considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5003; however, as there is no X-ray evidence of involvement of two or more major joints, a 20 percent rating is not warranted under Diagnostic Code 5003 for the left hip disability.

The Board has also considered whether a separate compensable rating is warranted for the Veteran's muscle strain of the gluteus medius.  The April 2013 VA examiner specifically found that the muscle strain affected Group XVII, which is rated under Diagnostic Code 5317.  However, as the April 2013 VA examiner found no penetrating muscle injury, non-penetrating muscle injury, or retained metallic fragment, a separate, compensable disability rating based on muscle injury is not warranted.

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of his service-connected left hip disability and notes that lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and the Board finds that, even in contemplation of such symptoms, the left hip disability does not result in functional loss that more nearly approximates the rating provided.  In this regard, despite such reports, his flexion and other motions are not limited to a compensable degree.  Additionally, as discussed previously, the competent evidence fails to ankylosis, flail joint or femur impairment of fracture or misalignment.  As such, while the Board accepts the lay evidence with regard to the matters the statement providers are competent to address and which the Board has not found to be non credible, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the left hip pathology.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the service-connected disability.  However, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left hip disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran has been assigned a rating for painful, limited motion.  Although other symptoms are described under the rating schedule, such as for a muscle disability, the Veteran simply does not meet the criteria for a rating on that basis.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's left hip disability may interfere with his employment, the Board notes that the Veteran has already been granted a TDIU.  (March 2013 Board decision, April 2013 rating decision).  

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for left hip disability.  


ORDER

A rating in excess of 10 percent for left hip overuse, compensatory gluteus medius strain, with degenerative changes (now under Diagnostic Code 5003-5251) is denied.


____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


